COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-09-313-CV
 
IN THE MATTER OF M.C.S.,
JR.
 
                                               ----------
           FROM
THE 323RD DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellant=s AMotion
To Dismiss Appeal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See Tex. R. App. P. 42.1(a)(1), 43.2(f).
 
PER CURIAM
PANEL:  WALKER, MCCOY, and MEIER, JJ.
 
DELIVERED:  October 1, 2009




[1]See Tex. R. App. P. 47.4.